EXHIBIT 10.1
Confidential treatment has been requested for the redacted portions. The
confidential redacted
portions have been filed separately with the Securities and Exchange Commission.
SETTLEMENT AGREEMENT
between
EURODIF S.A., AREVA NC AND AREVA NC INC.
(“Respondents”)
and
USEC INC. AND
UNITED STATES ENRICHMENT CORPORATION
(“Petitioners”)

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE 1 —DEFINITIONS
    3  
 
       
ARTICLE 2 —TERM
    5  
 
       
ARTICLE 3 —TERMINATION OF APPEALS AND PROCEEDINGS
    5  
 
       
ARTICLE 5 —PURCHASE COMMITMENT
    6  
 
       
ARTICLE 7 —LIMITATION OF LIABILITY
    9  
 
       
ARTICLE 8 —ENTIRE AGREEMENT; TERMINATION OF PRIOR AGREEMENTS
    10  
 
       
ARTICLE 9 —SUSPENSION OF OBLIGATIONS
    10  
 
       
ARTICLE 10 —ASSIGNMENT AND TRANSFER OF INTEREST
    11  
 
       
ARTICLE 11 —CONFIDENTIALITY
    12  
 
       
ARTICLE 12 —DISPUTE RESOLUTION
    14  
 
       
ARTICLE 13 —NOTICES AND ADDRESSES
    17  
 
       
ARTICLE 14 —GENERAL
    19  
 
       
APPENDIX A — TERMINATION OF APPEALS AND PROCEEDINGS
       
 
       
APPENDIX B — ALLOCATION OF BYRD DISBURSEMENTS
       
 
       
APPENDIX C — PURCHASE COMMITMENT
       
 
       

 



--------------------------------------------------------------------------------



 



SETTLEMENT AGREEMENT
     This Settlement Agreement (“Agreement”) is entered into as of the 15th day
of May, 2009 (the “Effective Date”) by and between, on the one side, Eurodif
S.A., a limited liability company organized under the laws of France, AREVA NC,
a limited liability company organized under the laws of France, and AREVA NC
Inc., a corporation organized under the laws of Delaware (collectively,
“Respondents”), and, on the other side, USEC Inc., a corporation organized under
the laws of Delaware, and United States Enrichment Corporation, a corporation
organized under the laws of Delaware (collectively, “Petitioners”) (each side
being sometimes referred to herein individually as a “Party” and both sides
being sometimes referred to herein as the “Parties”).
W I T N E S S E T H:
     WHEREAS, in 2000 the Department of Commerce (the “Commerce Department”) and
the U.S. International Trade Commission (“ITC”) initiated antidumping,
countervailing duty, and injury investigations regarding imports of low enriched
uranium (“LEU”) from France;
     WHEREAS, in 2002, as a result of these investigations the Commerce
Department made affirmative determinations of dumping and subsidization and the
ITC found that Petitioners had been injured by imports of LEU from France (and
other countries), and the Commerce Department thereafter imposed antidumping and
countervailing duty orders on imports of French LEU and commenced collecting
cash deposits of estimated duties on such imports;
     WHEREAS, the Respondents subsequently filed appeals in the U.S. Court of
International Trade (“CIT”) challenging the orders;

1



--------------------------------------------------------------------------------



 



     WHEREAS, from 2003 through 2006, the Commerce Department conducted
administrative reviews of imports entered during the first, second and third
periods of review under the antidumping and countervailing orders and made final
antidumping and countervailing duty determinations with respect to those
imports;
     WHEREAS, both Respondents and Petitioners appealed the results of one or
more of those administrative reviews to the CIT;
     WHEREAS, Respondents successfully appealed the Commerce Department’s
imposition of a countervailing duty order against LEU from France, which the
Commerce Department revoked on May 25, 2007 for all entries effective May 14,
2001;
     WHEREAS, in 2007, the Commerce Department and the ITC completed five-year
“sunset reviews” of the antidumping order, which resulted in continuation of the
order, and Respondents appealed those determinations;
     WHEREAS, at the request of the Parties, the CIT deferred any further action
on the foregoing appeals pending the outcome of appeals on certain general
issues related to the antidumping order;
     WHEREAS, both Respondents and Petitioners subsequently agreed with the
Commerce Department to defer administrative reviews with respect to the fourth
and sixth periods of review under the antidumping order pending the outcome of
the appeals on the general issues;
     WHEREAS, there was no administrative review of entries in the fifth period
of review;
     WHEREAS, the appeals of the general issues have now been resolved and, at
the request of the Petitioners, the Commerce Department on March 24, 2009
initiated antidumping

2



--------------------------------------------------------------------------------



 



administrative reviews of entries in the fourth, sixth and seventh periods of
review, and the CIT has issued, or will soon issue, scheduling orders for the
appeals now pending before it regarding the initial imposition of the
antidumping order, the first three antidumping administrative reviews, and the
ITC’s sunset review determination;
     WHEREAS, the outcomes of the pending appeals concerning the antidumping
order, the sunset reviews and the administrative reviews are uncertain, and
could result in the revocation of the order or significant changes in the
amounts of antidumping duties paid on imports of French LEU; and
     WHEREAS, Respondents and Petitioners have determined that it is in the
mutual interest of the Parties, as well as to the benefit of their respective
customers, workers, and communities, to arrive at the settlement contained
herein;
     NOW, THEREFORE, the Parties hereby agree as follows:
ARTICLE 1 — DEFINITIONS
For purposes of this Agreement, the following terms and expressions, when used
with initial capitalization, shall have the meanings assigned to them hereunder
and cognate expressions shall have corresponding meanings.
These definitions are intended to supplement and not to replace any definitions
contained in any of the documents incorporated by reference herein, but in case
of any conflict or inconsistencies, the definitions appearing herein below shall
prevail.

3



--------------------------------------------------------------------------------



 



References to the term “Agreement” shall be interpreted to include the
appendices attached hereto unless such appendices are expressly excluded, but
shall not include the purchase agreement entered into pursuant to Article 5 of
this Agreement.
Where any term appears in this Agreement with initial capitalization that is not
defined herein or in any amendment, modification or supplement hereto agreed by
the Parties after the Effective Date, then that term shall have the meaning
commonly used in the U.S. nuclear industry at the date of signing of this
Agreement.
1.1 “Administrative Review” shall mean a proceeding under Section 751(a) of the
Tariff Act of 1930, 19 U.S.C. § 1675(a), to review and determine the amount, if
any, of antidumping duties owed under the Order.
1.2 “Business Day” means a day that is not a Saturday, Sunday or U.S. Legal
Holiday (which is a day for which employees of the United States Federal
government are excused from work with pay pursuant to a Federal statute or
executive order). Unless qualified by the term “Business,” references in this
Agreement to “day” or “days” refer to a calendar day or days, respectively.
1.3 “Byrd Amendment” shall mean the Continued Dumping and Subsidy Offset Act of
2000, Section 754 of the Tariff Act of 1930, as amended, 19 U.S.C. § 1675c.
1.4 “Constituent Entities” shall mean, with respect to Respondents, each of
Eurodif S.A., AREVA NC, and AREVA NC Inc., and with respect to Petitioners, each
of USEC Inc. and United States Enrichment Corporation.
1.5 “Effective Date” shall have the meaning ascribed to that term on the first
page of this Agreement.

4



--------------------------------------------------------------------------------



 



1.6 “Order” shall mean the Notice of Amended Final Determination of Sales at
Less Than Fair Value and Antidumping Duty Order: Low Enriched Uranium from
France, 67 Fed. Reg. 6680 (Feb. 13, 2002).
1.7 “Sunset Review” shall mean a proceeding under Section 751(c) of the Tariff
Act of 1930, 19 U.S.C. § 1675(c), to determine whether revocation of the Order
would be likely to lead to a continuation or recurrence of dumping or of
material injury.
ARTICLE 2 — TERM
This Agreement shall be effective as of the Effective Date and shall remain in
force until all obligations of the Parties are fulfilled.
ARTICLE 3 — TERMINATION OF APPEALS AND PROCEEDINGS
The Parties shall take the steps set forth in Appendix A to discontinue pursuit
of certain pending and future litigation and proceedings regarding the Order.
ARTICLE 4 — ALLOCATION OF BYRD DISBURSEMENTS AND CASH DEPOSIT REFUNDS
As more fully described in Appendix B, Petitioners shall be entitled to, and
shall retain the USEC Payment Amount ($70,900,000) from Byrd Disbursements (as
defined in Appendix B) that are made to Petitioners as a result of the
liquidation of the entries on the Confidential Listing of Entries (as defined in
Appendix B) following the termination of appeals and proceedings in accordance
with Article 3. Respondents are entitled to, and shall receive, one hundred
percent (100%) of the amount by which the sum of all Byrd Disbursements exceeds
the USEC Payment Amount. The Parties shall comply with the procedures in
Appendix B to implement this allocation of Byrd Disbursements.

5



--------------------------------------------------------------------------------



 



ARTICLE 5 — PURCHASE COMMITMENT
As a condition to execution and delivery of this Agreement by Petitioners and
contemporaneous with the execution of this Agreement, Eurodif S.A. shall
contemporaneously enter into a separate purchase agreement with United States
Enrichment Corporation with respect to certain LEU to be supplied by United
States Enrichment Corporation on the terms and conditions described in Appendix
C. Aside from the foregoing obligations to duly execute and deliver the purchase
agreement referred to in this Article 5, the provisions of this Agreement
(including, but not limited to, the limitations of liability in Article 7) shall
not apply to such separate purchase agreement.
ARTICLE 6 — REPRESENTATIONS AND COVENANTS
6.1 Petitioners’ Representations. Petitioners jointly and severally represent to
Respondents as follows:
     (a) This Agreement is a valid and binding obligation of each and both of
the Petitioners enforceable against them in accordance with its terms.
     (b) Petitioners have obtained all necessary corporate approvals required to
engage in the transactions contemplated by this Agreement.
     (c) The execution, delivery and performance by each Petitioner of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent of, authorization by, approval of, notice to, or filing or
registration with, any governmental authority or any other person, and do not
contravene any applicable law, the corporate charter or bylaws or other
organizational documents of any Petitioner or any agreement or order by which
any Petitioner or any Petitioner’s property is bound.

6



--------------------------------------------------------------------------------



 



     (d) For the avoidance of doubt, no representation or warranty is made
hereunder in respect of, or otherwise relating to, the separate purchase
agreement referenced in Article 5 hereof.
6.2 Respondents’ Representations. Respondents jointly and severally represent to
Petitioners as follows:
     (a) This Agreement is a valid and binding obligation of each and all of the
Respondents enforceable against them in accordance with its terms.
     (b) Respondents have obtained all necessary corporate approvals required to
engage in the transactions contemplated by this Agreement.
     (c) The execution, delivery and performance by each Respondent of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent of, authorization by, approval of, notice to, or filing or
registration with, any governmental authority or any other person, and do not
contravene any applicable law, the corporate charter or bylaws or other
organizational documents of any Respondent or any agreement or order by which
any Respondent or any Respondent’s property is bound.
     (d) For the avoidance of doubt, no representation or warranty is made
hereunder in respect of or otherwise relating to the separate purchase agreement
referenced in Article 5 hereof.
6.3 Authority, Joint and Several Liability.
     (a) Eurodif S.A., AREVA NC, and AREVA NC Inc. shall each be jointly and
severally liable for all of the obligations of Respondents under this Settlement
Agreement.

7



--------------------------------------------------------------------------------



 



     (b) Eurodif S.A. shall have authority to exercise the rights of, and meet
the obligations of, Respondents under this Agreement and Petitioners are not
obligated to comply with any directions, orders or requests from AREVA NC or
AREVA NC Inc. under this Agreement. Any act or omission by Eurodif S.A. pursuant
to, or in connection with, this Agreement shall be binding on AREVA NC and AREVA
NC Inc. as if such act or omission was the direct result of their acts or
failure to act; provided, however, that following the due execution and delivery
by Eurodif S.A. of the Purchase Agreement between Eurodif S.A. and United States
Enrichment Corporation referenced in Article 5 hereof, the Parties for the
avoidance of doubt acknowledge that acts or omissions by Eurodif S.A. pursuant
to, or in connection with, such Purchase Agreement do not constitute acts or
omissions by Eurodif S.A. “pursuant to, or in connection with, this Agreement”
for purposes of the preceding clause.
6.4 Authority, Joint and Several Liability
     (a) USEC Inc. and United States Enrichment Corporation shall each be
jointly and severally liable for all of the obligations of Petitioners.
     (b) USEC Inc. shall have authority to exercise the rights of, and meet the
obligations of, Petitioners under this Agreement, and Respondents are not
obligated to comply with any directions, orders or requests from United States
Enrichment Corporation under this Agreement. Any act or omission by USEC Inc.
pursuant to, or in connection with, this Agreement shall be binding on United
States Enrichment Corporation as if such act or omission was the direct result
of its acts or failure to act.

8



--------------------------------------------------------------------------------



 



ARTICLE 7 — LIMITATION OF LIABILITY
7.1 Nature of Limitation. Neither Party shall be liable to the other Party for
any incidental, consequential, special, exemplary, penal, indirect or punitive
damages of any nature arising out of or relating to the performance or breach of
this Agreement including, but not limited to, loss of revenue, loss of business
opportunities or loss of anticipated profits; provided, however, that nothing
herein shall limit the liability of a Party (the “Liable Party”) for (i) costs
(including attorneys’ fees) reasonably incurred by a Party to compel the Liable
Party’s compliance with its obligations under this Agreement; (ii) the amounts
the Liable Party is obligated to remit to the other Party, including interest
(where applicable) under Appendix B, as well as any costs (including attorneys’
fees) reasonably incurred to collect such amounts from the Liable Party; or
(iii) any costs, expenses, penalties, damages, charges, prices or fees for which
the Liable Party is responsible under Appendix A or B. Expenses, penalties or
other charges incurred by a Party that are expressly reimbursable hereunder by
the other Party under a reimbursement or indemnification obligation shall not be
considered “damages” for purposes of this Article 7.
7.2 Scope of Limitation. The provisions of this Article and of the other
Articles of this Agreement that provide for limitation or protection against
liability of a Party shall (a) also protect such Party’s agents, and, to the
extent they are acting on behalf of such Party, such Party’s affiliates,
contractors, subcontractors, suppliers and vendors of every tier; (b) apply to
the full extent permitted by law and regardless of fault; and (c) survive
suspension of this Agreement, as well as the fulfillment of the obligations of
the Parties hereunder.

9



--------------------------------------------------------------------------------



 



ARTICLE 8 — ENTIRE AGREEMENT; TERMINATION OF PRIOR AGREEMENTS
The terms and conditions set forth in this Agreement are intended by Respondents
and Petitioners to constitute the final, complete and exclusive statement of
their agreement, and all prior proposals, communications, negotiations,
understandings, representations, contracts and agreements, whether oral or
written, relating to the subject of this Agreement (the “Prior Agreements”) are
hereby terminated and superseded, except for: the Purchase Agreement between
Eurodif S.A. and United States Enrichment Corporation referenced in Article 5
hereof; the SJ-WGM Confidentiality Agreement; and the April 17, 2009
confidentiality agreement between the Parties. The Parties hereby mutually
release each other from any claim, liability or obligation under or arising from
such terminated Prior Agreements.
ARTICLE 9 — SUSPENSION OF OBLIGATIONS
     (a) If, for any reason, a Party (the “Failing Party”) fails to perform its
obligations under Appendix A or B to this Agreement, it shall have ten (10) days
after receiving a notice of such failure from the other Party (an “Article 9(a)
Notice”) to cure such failure. If the Failing Party has failed to cure such
failure by the end of such 10-day period, the other Party may suspend its
obligations under such Appendix until the failure to perform is cured. All
obligations under other Articles or Appendices to this Agreement shall be
unaffected by such suspension.
     (b) A Failing Party shall promptly cure any failure upon receipt of an
Article 9(a) Notice, and shall notify the other Party not less frequently than
every three (3) Business Days, of (i) its efforts to cure and (ii) the progress
of such efforts, including its success in effecting a cure
     (c) If, following the receipt of an Article 9(a) Notice, the Failing Party
fails to cure the failure within thirty (30) days after receiving the Article
9(a) Notice, the other Party may

10



--------------------------------------------------------------------------------



 



suspend its obligations under this Agreement, including Appendices A and B,
until the Failing Party has cured the failure.
     (d) A Party suspending its obligations under subsection (a) or subsection
(b) of this Article 9 shall give written notice of suspension to the Failing
Party.
ARTICLE 10 — ASSIGNMENT AND TRANSFER OF INTEREST
10.1 General.
     (a) Except as provided in this Article 10, this Agreement shall not be
assigned by either Party without the prior written consent of the other Party,
which consent must be executed by all of the consenting Party’s Constituent
Entities that are in existence at the time the consent is given.
     (b) A change in the ownership of a Party by means of the sale of shares or
other ownership interests, or a merger of such Party with another entity, shall
not be construed as an assignment or otherwise require consent of the other
Party.
     10.2 Permitted Assignments.
     (a) A Party’s consent shall not be required for an assignment by the other
Party of its right to receive any amounts to which the assigning Party is
entitled hereunder, or any further assignment thereof; provided, however, that
(i) such assignment is permitted by applicable law and (ii) the assignee
receives no greater rights under this Agreement than the assignor.
     (b) A Party’s consent shall not be required for the other Party to assign
or pledge this Agreement, and its rights hereunder, as collateral for any form
of financing or financing

11



--------------------------------------------------------------------------------



 



guarantee; provided, however, that such assignment or pledge does not prevent
the assigning Party from complying with its obligations under this Agreement.
10.3 Successors. Subject to Sections 10.1 and 10.2, this Agreement shall be
binding upon and shall inure to the benefit of the legal representatives,
successors and permitted assigns of the Parties hereto.
ARTICLE 11 — CONFIDENTIALITY
11.1 Business Proprietary Information.
     (a) Except as provided in Section 11.1(c), the Parties shall treat this
Agreement, including all modifications, and all related communications as
“Business Proprietary Information.”
     (b) Except as provided in Section 11.1(c), a Party shall not disclose any
part of such Business Proprietary Information to any other person or entity
other than officers, directors, or employees of the Constituent Entities of a
Party, and accountants, bankers, and legal counsel acting on behalf of such
entities (provided such accountants, bankers, and legal counsel have agreed in
writing to maintain such Business Proprietary Information in confidence or are
otherwise subject to an obligation of confidentiality that will provide at least
the level of protection afforded by this Article 11), without the prior written
consent of an authorized representative of the other Party (which consent shall
not be unreasonably withheld), except as such disclosure may be required:
          (i) by court order, subpoena, or other appropriate governmental
authority, or otherwise to comply with the laws of the United States or France;

12



--------------------------------------------------------------------------------



 



          (ii) to fulfill obligations under this Agreement (including
communications by either Party with (A) courts of the United States if necessary
to implement Appendix A; (B) agencies of the U.S. Government if necessary to
implement this Agreement; and (C) counsel for the other Party or for any third
party as necessary to implement this Agreement) or obligations under a Party’s
agreements with financial institutions; or
          (iii) to enforce either Party’s rights hereunder.
In all cases under this Section 11.1(b), the disclosing Party shall take
reasonable precautions to protect the confidentiality of the disclosed Business
Proprietary Information. Further, if disclosure of Business Proprietary
Information is required under item (i) above, the disclosing Party shall
promptly notify the other Party of the requirement and shall take such further
measures as necessary to minimize or oppose the disclosure, if requested by the
other Party.
     (c) Notwithstanding Sections 11.1(a) and 11.1(b), a Party may disclose,
without the consent of the other Party, (i) the fact that the Parties have
entered into this Agreement and (ii) the text of the Agreement (other than the
text of Appendices A, B, and C). With prior Notice to the other Party, a Party
may also disclose any Business Proprietary Information that it is not otherwise
permitted to disclose under this Section 11.1 if it reasonably concludes, after
consultation with legal counsel, that it must disclose such information to
comply with the securities laws of the United States.
     (d) Each Party may issue one or more press releases or statements regarding
this Agreement, and its appendices, provided (i) any such press release or
statement does not disclose any information for which the issuing Party must
secure the consent of the other Party under the other provisions of this
Section 11.1; (ii) the issuing Party provides an advance copy of such

13



--------------------------------------------------------------------------------



 



press release or statement to the other Party not later than two (2) Business
Days prior to public disclosure of such press release or statement; and
(iii) the issuing Party shall reasonably consider, but is not required to
accept, changes to such press release or statement suggested by the other Party
if such changes are submitted within one (1) Business Day prior to public
disclosure of such press release or statement.
11.2 Applicability. The provisions of this Article are applicable to all
officers, directors, employees, and agents of each Party and its affiliates.
Each Party shall be responsible for ensuring the compliance with the terms
hereof by all such officers, directors, employees, and agents.
11.3 Existing Confidentiality Agreements. This Article 11 shall not supersede
any confidentiality agreement between the Parties (or any of their Constituent
Entities or their counsel) that concerns the subject matter of this Agreement.
In the event a term of such existing confidentiality agreement and this
Article 11 expressly conflict, this Article 11 shall govern.
ARTICLE 12 — DISPUTE RESOLUTION
12.1 Disputes.
     (a) This Article 12 shall provide the exclusive means of resolving any
dispute, claim, controversy or failure to agree arising out of, relating to, or
connected with this Agreement or the breach, termination, or validity thereof (a
“Dispute”); provided, however, that any Dispute related to any agreement or
contract signed pursuant to Article 5 shall be resolved under the dispute
resolution provisions of such agreement or contract.

14



--------------------------------------------------------------------------------



 



     (b) Either Party may invoke the provisions of this Article by giving
written notice thereof to the other Party with a detailed description of the
matters involved in the Dispute. The Parties shall attempt to resolve such
Dispute through good faith negotiations, including one or more meetings between
senior executive representatives of the Parties, during the thirty (30) days
following such notice. The thirty (30) day period for negotiation may be
shortened or lengthened by mutual agreement. The failure to conduct such
negotiations for any reason shall not bar the referral of the Dispute to
arbitration pursuant to the remaining provisions of this Article.
12.2 Arbitration Rules. Any Dispute that the Parties have not resolved within
the thirty (30) day period in Section 12.1 (or with respect to which either
Party elects to forego negotiations under Section 12.1) shall be settled by
final and binding arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules, including the Optional Rules
for Emergency Measures of Protection (collectively, the “Rules”), as modified by
this Article 12 and by the United States Arbitration Act, 9 U.S.C. § 1 et seq.
(the “Arbitration Act”). Judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof in accordance with
Section 12.4 below. The place of the arbitration shall be New York, New York.
Unless otherwise agreed, there shall be three arbitrators selected in accordance
with the Rules. The Parties shall use their reasonable efforts to select
arbitrators who have experience in complex commercial matters and international
trade matters involving the application of U.S. law.
12.3 Hearings and Award. All hearings shall be held, if possible, within ninety
(90) days following the appointment of the arbitrators. In rendering the final
award, the arbitrators shall not award any damages prohibited under Article 7
hereof, or make any award that is otherwise

15



--------------------------------------------------------------------------------



 



inconsistent with the terms and conditions of this Agreement or exceeds the
limitations on liability imposed hereunder. Unless the arbitrators determine
that extraordinary circumstances require additional time or both Parties jointly
request an extension in writing, the arbitrators shall issue the final and
binding award, which shall not be subject to appeal, no later than thirty
(30) days after completion of the hearings, and judgment on any award may be
entered in any court having jurisdiction thereof. Nothing herein shall limit the
rights of either Party under the United States Arbitration Act, 9 U.S.C. § 1 et
seq.
12.4 Jurisdiction and Venue. To the extent that the Parties are permitted under
this Article 12 or the Rules to pursue a judicial remedy (for example, to
enforce this agreement to arbitrate), each Party consents and submits to (and
waives any objection to) the personal and subject matter jurisdiction of and
venue in the federal courts located in New York, New York (or, in case the
federal court does not have jurisdiction, the state courts located in New York,
New York). Such jurisdiction and venue shall be exclusive except as to an action
brought solely for the purpose of enforcing an order of a New York federal or
state court obtained pursuant to the preceding sentence, or enforcing an award
of the arbitrators. Each Party consents to service of the notice of arbitration,
and any other paper in the arbitration or in any proceeding brought pursuant to
this Agreement, by registered mail or personal delivery at its address specified
in Article 13.
12.5 Confidentiality. The fact that either Party has invoked the provisions of
this Article 12, the arbitration proceedings and related communications or
disclosures, and the decision of the arbitrators, shall all be considered
Business Propriety Information under Article 11, and the Parties shall ensure
that the arbitrators agree not to make disclosure of any Business Proprietary
Information that would not be permitted to be disclosed by a Party under the
terms of Article 11.

16



--------------------------------------------------------------------------------



 



12.6 Binding Upon Successors. This agreement to arbitrate and any award made
hereunder shall be binding upon the successors and assigns and any trustee or
receiver of each Party.
12.7 Effect of Arbitration on Performance. The fact that either Party has
invoked the provisions of this Article 12 with respect to a particular Dispute
shall not relieve either Party of any obligations it may otherwise have to
continue performance in accordance with the provisions of the Agreement.
12.8 Waiver. To the extent either Party has or hereafter may acquire any
immunity (including sovereign immunity) from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, such Party hereby irrevocably waives such immunity in
respect of its obligations and liabilities under, or in connection with, this
Agreement.
12.9 Costs. Unless otherwise provided in this Agreement, each Party shall pay
its own costs of arbitration, including the costs for its legal representation
and assistance and costs of any experts or other witnesses utilized by such
Party, and shall share equally the common costs for the arbitration, including
any fees for the arbitrators or the American Arbitration Association.
ARTICLE 13 — NOTICES AND ADDRESSES
13.1 Notices. Any notice, request, demand, claim or other communication related
to this Agreement or any Dispute (each, a “Notice”) given by a Party must be in
writing and delivered to the following address and numbers of the other Party by
hand, registered mail (return receipt

17



--------------------------------------------------------------------------------



 



requested), overnight courier, or transmitted by facsimile if a confirming copy
is promptly delivered to the other Party by one of the foregoing methods:
Respondents:
EURODIF S.A.
33, rue La Fayette
75009 Paris
France
ATTENTION: Directeur Administrative et Financier
Facsimile No : 011 (331) 3496-1684
Petitioners:
USEC Inc.
6903 Rockledge Drive
Bethesda, Maryland 20817
ATTENTION: Senior Vice President, General Counsel and Secretary
Facsimile No: (301) 564-3206
Notwithstanding the foregoing, any information that according to Appendix B
shall only be delivered to counsel for a Party, such as the Confidential Listing
of Entries (as defined in Appendix B), shall not be delivered to a Party, but
instead shall be delivered by one of the means stipulated in this Article to an
address that shall be provided by such Party to the other Party not later than
the Effective Date. Either Party may change its address or facsimile number for
receiving Notices by giving written notice of such change to the other Party no
later than thirty (30) Business Days prior thereto.
13.2 Giving of Notice. All Notices shall be deemed given upon actual receipt
thereof.
13.3 Effectiveness of Notice as to Constituent Entities. A Notice given to a
Party in accordance with this Article at the applicable address above shall be
effective as if given to all of its Constituent Entities even if all of such
Constituent Entities do not actually receive such Notice.

18



--------------------------------------------------------------------------------



 



ARTICLE 14 — GENERAL
14.1 Governing Law. The validity, performance, and all matters relating to
interpretation and effect of this Agreement and any amendment hereto shall be
governed by the laws of the State of New York, except to the extent superseded
by federal law; provided, however, that, in the event the Parties’ choice of New
York law is deemed ineffective by a court or arbitrator, Delaware law shall
apply in place of New York law.
14.2 Captions and Headings of No Effect. The captions and headings in this
Agreement are inserted for convenience only and shall not affect the
interpretation or construction of this Agreement or any provision hereof.
14.3 Invalid or Unenforceable Provisions. If any provision of this Agreement is
or becomes invalid or unenforceable, the remainder of this Agreement shall not
be affected. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, only as to such jurisdiction, be ineffective only to
the extent of the prohibition or unenforceability. The Parties shall cooperate
to negotiate mutually acceptable terms to replace any invalid or unenforceable
provision.
14.4 No Waiver. The failure of either Party to enforce any of the provisions of
this Agreement, or to require at any time strict performance by the other Party
of any of the provisions hereof, shall in no way be construed to be a waiver of
such provisions, nor in any way to affect the validity of this Agreement or any
part hereof, or the right of such Party thereafter to enforce each and every
such provision.
14.5 Survival. This Article and the provisions set forth in Articles 7, 8, 11,
12 and 13; and Paragraphs 6, 7, and 8 of Appendix B, shall survive expiration of
this Agreement

19



--------------------------------------------------------------------------------



 



14.6 Amendment. No modification or amendment of this Agreement shall be
effective unless it is in writing and signed by both Parties (including each
Party’s Constituent Entities that are in existence at the time of such
modification or amendment).
14.7 Third Party Beneficiaries. Except where the Agreement specifically states
otherwise, nothing in this Agreement shall be interpreted as creating any right
of enforcement of any provision herein by any person or entity that is not a
Party to this Agreement.
14.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
executed counterpart hereof.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
signed by their duly authorized officers as of the Effective Date.

                  THE PETITIONERS:             USEC INC.       UNITED STATES
ENRICHMENT
CORPORATION
 
               
By:
  /s/ Peter B. Saba       By:   /s/ Peter B. Saba
 
               
Name:
  Peter B. Saba       Name:   Peter B. Saba
Title:
  SVP, General Counsel and Secretary       Title:   General Counsel and
Secretary
 
                THE RESPONDENTS:            
 
                EURODIF S.A.       AREVA NC
 
               
By:
  /s/ Francois-Xavier Rouxel       By:   /s/ Michael A. McMurphy
 
               
Name:
  Francois-Xavier Rouxel       Name:   Michael A. McMurphy
Title:
  President du Directoire       Title:   Senior EVP, Mining Chemistry
Enrichment Sector
 
                AREVA NC Inc.            
 
               
By:
Name:
  /s/ Jacques Besnainou
 
Jacques Besnainou            
Title:
  President and CEO            

21



--------------------------------------------------------------------------------



 



APPENDIX A — TERMINATION OF APPEALS AND PROCEEDINGS

*****
APPENDIX B — ALLOCATION OF BYRD DISBURSEMENTS
*****
APPENDIX C — PURCHASE COMMITMENT

*****

